EXHIBIT 10.15.16

 


AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment (“Amendment”), dated November 16, 2005, to the Employment Agreement,
dated as of October 23, 2001 (the “Agreement”), among, Arch Capital Group Ltd.,
a Bermuda company (“Parent”), Arch Reinsurance Ltd, a Bermuda company (“Arch
Re”), and Marc Grandisson (the “Executive”).  Capitalized terms used without
definition herein have the meanings given to them in the Agreement.

 

WHEREAS, the Executive has been appointed by the Board of Parent to serve as the
Chairman and Chief Executive Officer of Arch Worldwide Reinsurance Group;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 

1.     Parent hereby assumes all of Arch Re’s rights and obligations under the
Agreement; all references in the Agreement to the “Company” and “Companies”
shall be to Parent; and Arch Re is released from all of its obligations under
the Agreement.

 

2.     The first sentence of Section 3.01 shall be hereby amended and restated
as follows:

 

“During the Employment Period, the Executive shall serve as Chairman and Chief
Executive Officer of Arch Worldwide Reinsurance Group and Chairman of the Board
of Directors of Arch Re and shall have such responsibilities, powers and duties
as may from time to time be prescribed by the Board of Directors of the Company;
provided that such responsibilities, powers and duties are substantially
consistent with those customarily assigned to individuals serving in such
position at comparable companies.”

 

3.     The first three sentences of Section 4.01 shall be hereby amended and
restated as follows:

 

“During the Employment Period, the Executive’s base salary will be $625,000 per
annum (the “Base Salary”).  The Base Salary will be payable bi-monthly on the
15th and last working day of each month in arrears.  Annually during the
Employment Period the Chief Executive Officer of the Company shall review with
the Executive his job performance and compensation, and if deemed appropriate by
the Board of Directors of the Company, in its discretion, the Executive’s Base
Salary may be increased.”

 

4.     SECTION 4.04 shall be hereby amended and restated as follows:


 


“SECTION 4.04.  EXPENSES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES UNDER
THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM
TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES
(“REIMBURSABLE EXPENSES”), SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTATION OF EXPENSES.  IN ADDITION, THE COMPANY WILL
REIMBURSE

 

--------------------------------------------------------------------------------


 


THE EXECUTIVE, ON AN AFTER-TAX BASIS, FOR HIS REASONABLE EXPENSES INCURRED IN
TRAVELING BETWEEN BERMUDA AND CANADA.”


 

5.     SECTION 4.06 shall be hereby added to the Agreement as follows:


 


“SECTION 4.06.  STOCK OPTIONS AND RESTRICTED STOCK.  ON NOVEMBER 15, 2005, THE
COMPANY PREVIOUSLY GRANTED TO THE EXECUTIVE AN OPTION TO ACQUIRE 80,000 SHARES
OF THE COMPANY’S COMMON STOCK AT AN EXERCISE PRICE EQUAL TO THE CLOSING MARKET
PRICE ON THE DATE OF GRANT.  THE OTHER TERMS OF THE STOCK OPTION ARE AS SET
FORTH IN THE STOCK OPTION AGREEMENT ATTACHED HERETO AS EXHIBIT A.  ON NOVEMBER
15, 2005, THE COMPANY PREVIOUSLY GRANTED TO THE EXECUTIVE 50,000 RESTRICTED
COMMON SHARES OF THE COMPANY ON THE TERMS SET FORTH IN THE RESTRICTED STOCK
AGREEMENT ATTACHED HERETO AS EXHIBIT B.”

 

5.     SECTION 5.01 shall be hereby amended and restated as follows:


 


“SECTION 5.01.  TERM.  THE EMPLOYMENT PERIOD WILL TERMINATE ON DECEMBER 31,
2008; PROVIDED THAT (A) THE EMPLOYMENT PERIOD SHALL TERMINATE PRIOR TO SUCH DATE
UPON THE EXECUTIVE’S DEATH OR PERMANENT DISABILITY, (B) THE EMPLOYMENT PERIOD
MAY BE TERMINATED BY THE COMPANIES FOR ANY REASON PRIOR TO SUCH DATE, AND (C)
THE EMPLOYMENT PERIOD MAY BE TERMINATED BY THE EXECUTIVE AT ANY TIME PRIOR TO
SUCH DATE, IF SUCH TERMINATION SHALL BE FOR GOOD REASON.  IN ADDITION, THIS
AGREEMENT WILL BE AUTOMATICALLY EXTENDED ON THE SAME TERMS AND CONDITIONS FOR
SUCCESSIVE ONE YEAR PERIODS FOLLOWING THE ORIGINAL TERM UNTIL EITHER THE
COMPANIES OR THE EXECUTIVE, AT LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF
THE ORIGINAL TERM OR ANY EXTENDED TERM, SHALL GIVE WRITTEN NOTICE OF THEIR
INTENTION NOT TO RENEW THE AGREEMENT.”

 

6.     SECTION 5.02 shall be hereby amended as follows:

 

The phrase “third anniversary of the date hereof” shall be hereby replaced by
the following:  “original term.”

 

7.     SECTION 5.03 shall be hereby amended as follows:

 

The phrase “third anniversary of the date hereof” shall be hereby replaced by
the following:  “original term.”

 

8.     All other provisions of the Agreement shall remain in full force and
effect.  This amendment shall be governed by and construed in accordance with
the laws of Bermuda, without giving effect to principles of conflict of laws,
and may be executed in two or more counterparts, each of which shall constitute
one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

  /s/ John D. Vollaro

 

 

Printed Name:

  John D. Vollaro

 

 

Title:

  Executive Vice President and CFO

 

 

 

 

 

 

 

ARCH REINSURANCE LTD.

 

 

 

 

 

By:

  /s/ Tim Peckett

 

 

Printed Name:

  Tim Peckett

 

 

Title:

  General Counsel

 

 

 

 

 

 

 

 

/s/ Marc Grandisson

 

 

Marc Grandisson

 

3

--------------------------------------------------------------------------------